DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Tucker et al. (8,327,546 B2).
Regarding claim 1, Tomassetti et al. discloses the invention substantially as claimed including a plurality of metal blades 16 in a fixed arrangement so that the plurality of blades extend in parallel (see Fig. 4), spaced relation to one another; and wherein the blades are structured to be heated by a heat generating source 18.  Tomassetti et al. doesn’t show the cartridge molded of plastic, a cage having a rectangular frame structure including a front face, a rear face and outboard wall portions extending between the front face and the rear face in perpendicular relation thereto and defining a depth of the rectangular frame structure measured from the front face to the rear face and the frame structure being sized, structured and configured for receipt within an open cavity of the cartridge frame, a plurality of metal blades held within the cage in a fixed arrangement so that the plurality of blades extend in parallel.  However, Tucker et al. teaches the use of the cartridge molded of plastic 40 (see col. 1, lines 35-48), a cage 20 having a rectangular frame structure (see Fig. 4) including a front face 25, a rear face 26 and outboard wall .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Tucker et al. (8,327,546 B2) as applied to claim 1 above, and further in view of Tomassetti et al. (8,776,378 B2).
The modified device of Tomassetti et al. discloses the invention substantially as claimed including spacers 14.  Tomassetti et al. doesn’t show the plurality of blades are electrically connected in series using bridge contacts between alternating adjacent pairs of blades in the cage, and an anode connector and a catode connector.  However, Tomassetti et al. teaches the use of the plurality of blades are electrically connected in series using bridge (see Fig. 8 the vertical sections that connect the blades to each other) contacts between alternating adjacent pairs of blades in the cage, an anode connector and a catode connector (see Fig. 8 the terminal connectors) for the purpose . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Tucker et al. (8,327,546 B2) as applied to claim 1 above.
The modified device of Tomassetti et al. discloses the invention substantially as claimed except for RF energy.  However, The Examiner takes Official Notice that the use of RF energy is old and well known in the art for the purpose of heating razor blades. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the direct current of Tomassetti et al. by providing the RF energy in order to obtain same benefit of heating razor blades. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomassetti et al. (9,498,891 B2) in view of Tucker et al. (8,327,546 B2) and Tomassetti et al. (8,776,378 B2).
Regarding claim 6, Tomassetti et al. discloses the invention substantially as claimed including a plurality of metal blades 16 in a fixed arrangement so that the plurality of blades extend in parallel (see Fig. 4), spaced relation to one another; and wherein the blades are structured to be heated by a heat generating source 18.  Tomassetti et al. doesn’t show the cartridge molded of plastic, a cage having a rectangular frame structure including a front face, a rear face and outboard wall portions extending between the front 
Regarding claims 6-7, Tomassetti et al. discloses the invention substantially as claimed including spacers 14.  Tomassetti et al. doesn’t show the plurality of blades are electrically connected in series using bridge contacts between alternating adjacent pairs of blades in the cage, and an anode connector and a catode connector.  However, Tomassetti et al. teaches the use of the plurality of blades are electrically connected in 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new reference applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724